Case 1:20-cv-20811-BB Document 36 Entered on FLSD Docket 05/13/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-20811-BLOOM/Louis

 RIM M. TURSOM,

        Plaintiff,

 v.

 UNITED STATES OF AMERICA,

       Defendant.
 ______________________________/

                              ORDER ON MOTION TO REOPEN

        THIS CAUSE is before the Court upon the Joint Motion to Reopen, ECF No. [35]

 (“Motion”), filed on May 12, 2021, which seeks to reopen this case because the parties have been

 unable to resolve their dispute. The Court previously administratively closed the case, see ECF

 No. [29], upon receiving a Notice of Settlement, see ECF No. [28]. As the Court of Appeals for

 the Eleventh Circuit has explained, however, “[d]esignating a case ‘closed’ does not prevent the

 court from reactivating a case either of its own accord or at the request of the parties.” Fla. Ass’n

 for Retarded Citizens, Inc. v. Bush, 246 F.3d 1296, 1298 (11th Cir. 2001) (citing Lehman v.

 Revolution Portfolio LLC, 166 F.3d 389, 392 (1st Cir. 1999)). The Court has carefully reviewed

 the Motion, the record in this case, the applicable law, and is otherwise fully advised.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [35], is

 GRANTED. The Clerk of Court is directed to REOPEN the above-styled case.

        THIS CAUSE is reset for trial during the Court’s two-week trial calendar beginning on

 September 27, 2021, at 9:00 a.m. Calendar call will be held at 1:45 p.m. on Tuesday, September

 21, 2021. No pre-trial conference will be held unless a party requests one at a later date and the

 Court determines that one is necessary. Unless instructed otherwise by subsequent order, the trial
Case 1:20-cv-20811-BB Document 36 Entered on FLSD Docket 05/13/2021 Page 2 of 2

                                                           Case No. 20-cv-20811-BLOOM/Louis


 and all other proceedings in this case shall be conducted in Courtroom 10-2 at the Wilkie D.

 Ferguson, Jr. United States Courthouse, 400 North Miami Avenue, Miami, Florida 33128.

 The parties shall adhere to the following schedule:

  June 23, 2021           All pre-trial motions, motions in limine, and Daubert motions (which
                          include motions to strike experts) are filed. This deadline includes all
                          dispositive motions.

  September 13, 2021      Parties submit joint pre-trial stipulation in accordance with Local Rule
                          16.1(e), proposed jury instructions and verdict form, or proposed
                          findings of fact and conclusions of law, as applicable.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 12, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                 2
